Motion Granted; Dismissed and Memorandum Opinion filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00178-CV

                          WANDELL REID, Appellant

                                       V.
    DOW CORNING CORPORATION, DOW CORNING WRIGHT
  CORPORATION, FRANK J. GEROW MD, THOMAS D. CRONIN MD,
             DOW CHEMICAL COMPANY, and
       BAXTER HEALTHCARE CORPORATION, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-25394D


               MEMORANDUM                       OPINION
      This is an appeal from an order signed January 29, 2013. On March 27,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                  PER CURIAM

Panel consists of Justices Brown, Christopher and McCally.